DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2021 has been entered.
 Response to Amendment
Claims 1-20 are currently pending. Claims 1, 3, 7, 9, 10, 16, 17, and 20 have been amended. Claims 1, 16, and 20 have been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Final Rejection mailed on 15 September 2021. Claim 1 has been amended to overcome the 35 U.S.C. 101 rejection as section 33(a) as being directed to or encompassing a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 16, and 20 recites “integrat[ing] and synchroniz[ing] vibration data with light data associated with nail plate color.” However, the specification does not provide support for “light data associated with nail plate color.” [0024], [0042], and [0067] of the PGPUB of the present application recites using light sensors such as a PPG. Furthermore, the specification does not provide support for “determin[ing] one or more medical disorders of the entity based on a change of the integrated physiological data” in claims 1, 16, and 20. [0043] of the PGPUB merely mentions that the integrated physiological data is analyzed. Claims 2-15 and 17-19 are further rejected due to their dependency to claims 1 or 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 10, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4-9, 11-15, 18, and 19 are further rejected due to their dependency to either claim 1 or 16.
Claims 1, 16, and 20 recite “light data associated with nail plate color.” It is unclear if the light data is measured from another sensor or if the light data is pulled from a memory. Clarification is requested.
Claims 1, 3, 10, 16, 17, and 20 recite “vibration data.” It is unclear what “vibration data” is. For examination purposes, Examiner interprets “vibration data” as signals measured from a sensor, as signals are waveforms that may be interpreted as “vibration data.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 16 follows.
Regarding claim 16, the claim recites a series of steps or acts, determining one or more medical disorders of the entity based on a change of the integrated physiological data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining one or more medical disorders of the entity based on a change of the integrated physiological data sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 16 recites the last step of determining one or more medical disorders of the entity based on a change of the the method does not effect a particular treatment or effect a particular change based on the determined one or more medical disorders, nor does the method use a particular machine to perform the abstract idea (emphasis added).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of measuring wirelessly on a nail plate vibration data of an entity and integrating and synchronizing the vibration data with light data associated with nail plate color from one or more devices to form integrated physiological data. Measuring wirelessly on a nail plate vibration data of an entity and integrating and synchronizing the vibration data with light data associated with nail plate color from one or more devices to form integrated physiological data is well-understood, routine and conventional activity for those in the field of medical diagnostics. Furthermore, steps are an acquiring or synchronizing step that are recited at a high level of generality such that it amounts to insignificant, presolution activity, e.g. mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering by medical professionals prior to Applicant’s invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining steps do not automatically confer eligibility on a claim directed to an abstract idea.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an 
The same rationale applies to claims 1 and 20.
Regarding claims 1 and 20, the device recited in the claims is a generic device comprising generic components configured to perform the abstract idea. The memory and one or more sensors are configured to perform pre-solutional data gathering activity, the processor, integration component, and data processing components are generic devices configured to perform processing, integrating and synchronizing, and analyzing steps to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add anything “significantly more” to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing the gathered data. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 7 and 12-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 7 recites “wherein the first side is disposed on a surface of the body of the entity.” Claim 12 recites “wherein the one or more sensors are two or more sensors that are positioned on the nail plate of the fingernail or the toenail.” Claim 13 recites “wherein 
Each of the claims mention attaching the system to the body of a human organism. Examiner suggests amending the limitations to recite:
Regarding claim 7: “wherein the first side is configured to be disposed on a surface of the body of the entity”
Regarding claim 12: “wherein the one or more sensors are two or more sensors that are configured to be positioned on the nail plate of the fingernail or the toenail”
Regarding claim 13: “wherein at least one of the one or more sensors is configured to be positioned in a region between one third and one half of a length of the nail plate”
Regarding claim 14: “wherein at least one of the one or more sensors is configured to be positioned in a lunula region” 
Regarding claim 15: “wherein the one or more sensors comprise a light source and a photodetector configured to be attached on a side of the nail plate or on opposite sides of the fingernail or the toe nail”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 8, 9, 11, and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 (US Pub No. 2013/0123666 – previously cited) in view of Smith ‘784 (US Pub No. 2014/0155784 – previously cited) further in view of Reinertsen et al. (“A review of physiological and behavioral monitoring with digital sensors for neuropsychiatric illnesses” – 2018).
Regarding claim 1, Giuffrida et al. ‘666 teaches a system (Abstract), comprising:
a memory that stores computer executable components ([0062]; It is inherent for a memory of a device to store computer executable components.);
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Fig 4 microprocessor 70 and [0062]; I is inherent for a processor to be operably coupled to a memory in order to execute the store computer executable components.), wherein the computer executable components comprise:
an integration component ([0023]; processor) that:
obtains measurements, using one or more sensors, of vibration of an entity ([0018], [0020]; It is interpreted .) .
Giuffrida et al. ’666 teaches all of the elements of the current invention as mentioned above except for wherein at least one of the one or more sensors are adapted to be on a nail plate of the entity.
Smith ‘784 teaches sensors that observe tremor and bradykinesia. These sensors would be placed on the nail of the subject’s thumb and on the nail of the subject’s index finger (Fig. 5 sensors 2, 4 and [0025], [0092]).

Giuffrida et al. ’666 in view of Smith ‘784 teaches all of the elements of the current invention as mentioned above except for:
an integration component that integrates and synchronizes vibration data with light data associated with the nail plate color from one or more devices to form integrated physiological data; and
a data processing component that determines one or more medical disorders of the entity based on an analysis of the integrated physiological data.
Reinertsen et al. teaches uses physiological, behavioral, and psychological changes to determine neuropsychiatric illness such as stress and depression, bipolar disorder, schizophrenia, post traumatic stress disorder, Alzheimer’s disease, and Parkinson’s disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Giuffrida et al. ‘666 in view of Smith ‘784 to include an integration component and a data processing component as Reinertsen et al. teaches that this will aid in determining neurophysiological assessment, such as an epilepsy event (Abstract). Table 1 shows that accelerometry and heart rate (HR) can be used to determine different neurological illnesses. Reinsertsen et al. also teaches that PPG can be used to assess HR via optical measurements of changes in blood volume and has become a popular sensing technique in wearable devices such as fitness bracelets (Page 17 4. Holter monitoring 2nd paragraph). There are different studies that classify illness status, or estimate scores from neurological and psychiatric surveys, scales, and questionnaires, which are summarized in Table B1 (Page 2 last paragraph). The second to last paragraph on page 2 also recites 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ’666 in view of Smith ‘784 to include an integration component and a data processing component as Reinertsen et al. teaches that this will aid in using machine learning algorithms to classify outputs such as disease phenotype or questionnaire score for neurological illnesses (Page 2 second to last paragraph).
Regarding claim 3, Giuffrida et al. ‘666 teaches an amplifier component that amplifies the vibration data from the one or more sensors (Fig. 2c amplifier 44 and [0060]).
Regarding claim 4, Giuffrida et al. ‘666 teaches a communication component that communicates with the one or more devices (Fig. 6 transceiver unit 537, 538, receiver unit 542, monitor 544 and [0064]).
Regarding claims 8 and 9, Giuffrida et al. ‘666 teaches an energy harvesting component that harvests external power for the system; and wherein the energy harvesting component employs at least one of a solar cells, heat from the entity, a capacitor, or a battery ([0062], [0069]).
Regarding claim 11, Giuffrida et al. ‘666 teaches wherein the system is a primary device and the one or more devices are one or more secondary devices, and wherein the primary device controls operation of the one or more secondary devices (The primary device is interpreted as monitor 544 and the one or more devices are interpreted as transceiver unit 538.).
Regarding claims 16-19, the sections of Giuffrida et al. ‘666 cited above, as modified by Smith ‘784 and Reinertsen et al., disclose a computer-implemented method.
Regarding claim 20.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, further in view of Tsuji et al. ‘060 (US Pub No. 2010/0106060 – previously cited).
Regarding claim 2, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. teaches wherein the nail plate is part of a fingernail or a toenail, as previously mentioned in the 35 U.S.C. 103 rejection for claim 1.
Giuffrida et al. ‘666 teaches obtaining kinetic information from accelerometers and/or gyroscopes ([0016]), the accelerometers being single-axis, dual-axis, or three-axis accelerometers ([0032], [0033]), preferably measuring three axes by using any combination and orientation of single-axis sensors, a single-axis and dual-axis sensor, a single three-axis sensor (not shown for a gyroscope), two dual-axis sensors where the repeated axis is averaged, or other combinations and orientations known to those skilled in the art which produce orthogonal yaw, pitch, and roll measurements ([0057]).
Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise strain gauge sensors that measure respective strains in different directions in the nail plate based on pressure on a tip of the nail plate.
Tsuji et al. ‘060 teaches that a strain gauge or an accelerometer can be used to obtain another complementary movement waveform if at least one movement waveform is previously measured by using the strain gauge or the accelerometer ([0059]). These sensors are configured to be on a user’s nails (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge of Tsuji et al. ‘060 for the accelerometers of Giuffrida et al. ‘666 as Tsuji et al. ‘060 teaches either a strain gauge or an accelerometer may be used to 
Regarding claim 12, Giuffrida et al. ‘666 teaches wherein the one or more sensors are two or more sensors that are positioned on the nail plate of the fingernail or the toenail to sense transverse motions or rolling motions of a finger or a toe ([0057]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Bly et al. ‘114 (US Pub No. 2005/0103114 – previously cited).
Regarding claim 5, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are semiconductor strain gauge die having a thickness less than 100 micrometer.
Bly et al. ‘114 teaches strain gauges that can range from 2 micrometers to less than 0.1 micometers ([0028]). This would aid in ultra-miniature pressure sensors and probes that utilize ultra-thin diaphragms and that can be used in small places ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, to include being semiconductor strain gauge die having a thickness less than 100 micrometer as Bly et al. ‘114 teaches that this would aid in utilizing ultra-miniature pressure sensors that could be used in small places.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Hyde et al. ‘876 (US Pub No. 2017/0164876 – previously cited).
Regarding claims 6 and 7, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are located on or embedded in a flexible organic substrate material; and wherein the strain gauge sensors are attached on a first side or a second side of the flexible organic substrate material, wherein the first side is opposite the second side and wherein the first side is disposed on a surface.
Hyde et al. ‘876 teaches that attachment surface 103 may be the skin of a user, other organs, bone, muscle tissue, heart, lungs, etc. (Fig. 1B and [0066]). [0069] also mentions that cells 120 may contain sensors such as accelerometers, inclinometers, magnetometers, or gyroscopes. Cells 120 are found in electronics layer 107, which is on the other side of barrier layer 109, which can be can be an elastomer or polymer suited for use in contact with organic tissue. In some embodiments, the barrier layer 109 is a bio compatible or otherwise inert material. In some embodiments, barrier layer 109 may have a low elastic modulus, e.g., one which is significantly lower (e.g., less than half) of the elastic modulus of attachment surface 103 ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, to include being located on or embedded in a flexible organic substrate material and being attached on a first side or a second side of the flexible organic substrate material, wherein the first side is opposite the second side and wherein the first side is disposed on a surface of the body of the entity as Hyde et al. ‘876 teaches this will aid in this will aid in attaching an electronics assembly or layer to a body of a user ([0065]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, further in view of Ransbury et al. ‘789 (US Pub No. 2018/0317789 – previously cited).
Regarding claim 10, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a machine learning component that learns an optimal placement location of the one or more sensors based on an examination of the vibration data of entities with fingernail sensors.
Ransbury et al. ‘789 teaches when the patient holds a medical monitoring device, or where the wearable mechanism is adjustable, the medical monitoring device can analyze the quality of the received signals (with respect to noise) and if non -optimal, the medical monitoring device can give audible, visual signal information, or other feedback information back to the patient or physician to adjust the sensor position. In addition, the medical monitoring device can detect movement of the device and further enhance the optimization of sensor placement ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, to include for a machine learning component that learns an optimal placement location of the one or more sensors based on an examination of the vibration data of entities with fingernail sensors as Ransbury et al. ‘789 teaches this will aid in enhancing the optimization of sensor placement ([0029]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Connor ‘798 (US Pub No. 2016/0313798 – previously cited).
Regarding claims 13 and 14, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of 
Connor ‘798 teaches the motion of an inertial motion senor which is attached to a finger nail can be analyzed in order to estimate the bending motion of a proximal interphalangeal joint, a distal interphalangeal joint, and/or a meta-carpophalageal joint. When there is only one motion measurement location on a finger, a single sensor on a distal phalanx (as in this device) can provide more accurate estimation of the movement of the entire finger than is possible with a single sensor on a proximal phalanx (as with a conventionally-located finger ring). Even though there is only one motion measurement location on a finger (i.e. on the finger nail), knowledge of joint biomechanics can be used to extrapolate the most-likely angles of all three finger joints and the most-likely positions of all three finger bones ([0145]). The inertial motion sensor can be an accelerometer, gyroscope, or inclinometer ([0199]).
It would have been obvious to try positioning the one or more sensors in a region between one third and one half of a length of the nail plate as it would merely be choosing from a finite number of identified, predictable solutions (sampling frequency is equal to, less than, or greater than the sampling frequency of the cardiac potential waveform), with a reasonable expectation of success. Furthermore, it would have been obvious, through routine experimentation, to determine the optimal position of the one or more sensors. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the one or more sensors of Giuffrida et al. ‘666 in .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Baker ‘622 (US Pub No. 2008/0058622 – previously cited).
Regarding claim 15, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toenail to detect blood oxygen level.
	Baker ‘622 teaches an emitter 16 and a detector 18 of a sensor 10B that are positioned to be on a fingertip ([0039], [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 2,to include a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toenail as Baker ‘622 teaches that this will aid in measuring oxygen saturation of the patient’s arterial blood ([0050]). Furthermore, applying a known technique to a known device ready for improvement would yield predictable results.


Response to Arguments
Applicant argues that a wearable integrated sensor used to correlate a person’s activity level cannot be practically applied or performed as a mental process in the mind and are not directed to a judicial exception. Examiner respectfully disagrees, as using a sensor to measure a person’s activity is 
Applicant argues that none of the prior art teaches integrating and synchronizing vibration data with light associated with nail plate color from one or more devise to form integrated physiological data.” Although Applicant did not provide arguments as to why, Examiner has agreed, as Osorio ‘700 integrates and synchronizes movement data with neurological data. However, upon further consideration, it was found that Reinertsen et al. teaches integrating and synchronizing movement data with PPG data to determine neurological illnesses. As such, the claims are now rejected under 35 U.S.C. 103 over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791